DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 Applicant previously filed claims 1-2, and 7-10. Claims 1, and 9-10  have been amended. Accordingly, claims 1-2, and 7-10 are pending in the current application.
Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Jeon et al. and Chien et al. fails to teach “wherein in response to a width of the current block being greater than a height of the current block, a number of the first directional modes is modified to be greater than 0 and less than a number of the second directional modes, and wherein in response to the width of the current block being less than the height of the current block, the number of the second directional modes is modified to be greater than 0 and less than the number of the first directional modes”. However, examiner respectfully disagrees. Jeon et al. teaches in Paragraph 207, “Embodiments having different precision and a different number of prediction modes per octant may be additionally defined.” Chien et al. in Paragraph 31, clearly teaches “when block C includes a partition having a width that is longer, in units of pixels, than its height, horizontal intra-prediction modes may be considered more likely than vertical intra-prediction modes, whereas when block C includes a partition having a height that is longer than its width, vertical intra-prediction modes may be considered more likely than horizontal intra-prediction modes.” This very clearly teaches in response to an inequivalent width/height, the corresponding direction’s intra-prediction modes are considered more likely, which necessarily mean that they happen more often in number than the other, and this also includes non-zero occurrences in either direction. 
Regarding Claim 8, Applicant argues that Jeon et al. fails to teach “binary tree division” and rather teaches “quad-tree division”. However examiner respectfully disagrees. In Paragraph 102, when talking about the coding tree units, Jeon et al. mentions “For example, a size of the CTU may be determined to any one of 64×64, 32×32, and 16×16, but the present invention is not limited thereto. The encoder may select and use a size of the CTU according to a resolution of input image or a characteristic of input image. The CTU may include a coding tree block (CTB) of a luma component and a coding tree block (CTB) of two chroma components corresponding thereto.” This clearly teaches a binary decision tree. Jeon et al. further states that a quad-tree may be used, however it is only in alternative. In Paragraph 111, Jeon et al. further teaches “Furthermore, the CU having a tree structure may be hierarchically split with predetermined maximum depth information (or maximum level information). Each split CU may have depth information. Because depth information represents the split number and/or a level of the CU, the depth information may include information about a size of the CU.” In Paragraph 113, Jeon et al. teaches “For one CU, information representing whether a corresponding CU is split may be transferred to the decoder. For example, the information may be defined to a split flag and may be represented with “split_cu_flag”. The split flag may be included in the entire CU, except for the SCU. For example, when a value of the split flag is ‘1’, a corresponding CU is again split into four CUs, and when a value of the split flag is ‘0’, a corresponding CU is no longer split and a coding process of the corresponding CU may be performed.” 
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In light of the above remarks, the claims are rejected as before.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 20180255304 A1) in view of Chien et al. (US 20120307894 A1).
Regarding Claim 1, Jeon et al. teaches: A method of decoding a coded image with a decoding apparatus, comprising: 
restoring a residual block of a current block in the coded image, by decoding a bitstream including the coded image (Paragraph 72; Paragraph 94); 
determining an intra prediction mode of the current block, from a plurality of intra prediction modes supported in the decoding apparatus (Paragraphs 193-198; Paragraph 399); 
obtaining a prediction block for the current block, based on the determined intra prediction mode (Paragraphs 193-198); and 
wherein the plurality of the intra prediction modes include first directional modes between a bottom-left diagonal mode and a top-left diagonal mode and second directional modes between the top-left diagonal mode and a top-right diagonal mode (Paragraphs 193-198; Paragraph 399),
wherein in response to a width of the current block being greater than a height of the current block, a number of the first directional modes is less than a number of the second directional modes (Paragraphs 72-73; Paragraphs 100-103; Paragraphs 127-128; Paragraphs 180-188; Paragraphs 193-198; Paragraphs 201-207; Paragraph 220), and
wherein in response to a width of the current block being less than a height of the current block, a number of the second directional modes is less than the number of the first directional modes (Paragraphs 72-73; Paragraphs 100-103; Paragraphs 127-128; Paragraphs 180-188; Paragraphs 193-198; Paragraphs 201-207; Paragraph 220).
However, Jeon et al. does not explicitly teach “a number of the first directional modes is modified to be greater than 0 and less than a number of the second directional modes” and “the number of the second directional modes is modified to be greater than 0 and less than the number of the first directional modes”.
Chien et al., however, teaches that in response to a width of the current block being greater than a height of the current block, a number of the first directional modes is modified to be less than a number of the second directional modes, and wherein in response to the width of the current block being less than the height of the current block, the number of the second directional modes is modified to be less than the number of the first directional modes (Paragraphs 27-34).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the decoding method of Jeon et al. to include the modification of the directional intra modes as taught in Chien et al. in order to code and decode more efficiently by implementing such video compression techniques (See Chien et al. Paragraph 3).
Regarding Claim 2, Jeon et al. and Chien et al. teach: The method of claim 1, Jeon et al. further teaches wherein the plurality of the intra prediction modes include 2 non-directional modes and 65 directional modes (Paragraphs 193-198; Paragraph 399).
Regarding Claim 7, Jeon et al. and Chien et al. teach: The method of claim 1, Jeon et al. further teaches wherein the current block is obtained through a tree structure-based block division, and wherein the tree structure-based block division includes at least one of a quad tree division or a binary tree division (Paragraph 103).
Regarding Claim 8, Jeon et al. and Chien et al. teach: The method of claim 7, Jeon et al. further teaches wherein pre-determined division information is used for the binary tree division, and wherein the division information includes a first flag whether to divide based on the binary tree division and a second flag whether to divide in a vertical direction or in a horizontal direction (Paragraphs 101-113).
The method of encoding of claim 9 is drawn to the corresponding inverse encoding associated with the method of decoding of claim 1 and has limitations similar to those above and is rejected for the same reasons as used above. Jeon et al. further teaches: A method of encoding an image with an encoding apparatus (Paragraphs 68-72)
Apparatus claim 10 is drawn to the apparatus that corresponds to the method claimed in claim 1 above, and is rejected for the same reasons as used above. Jeon et al. further teaches: A non- transitory computer readable medium having stored thereon instructions that when executed by a processor perform a method (Paragraph 404).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN MAHMUD/Primary Examiner, Art Unit 2483